DISMISS and Opinion Filed December 31, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01135-CV

                 MICHAELA DODSWORTH, Appellant
                               V.
 MELISSA AND WESLEY TACKER, AND TEXAS DEPARTMENT OF FAMILY AND
                  PROTECTIVE SERVICES, Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-30023-2016

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, clerk’s record, and reporter’s record in this case are

past due. By postcard dated September 28, 2018, we notified appellant the $205 filing fee was

due. We directed appellant to remit the filing fee within ten days and expressly cautioned appellant

that failure to do so would result in dismissal of the appeal. Also by postcard dated September 28,

2018, we informed appellant the docketing statement in this case was due. We cautioned appellant

that failure to file the docketing statement within ten days might result in the dismissal of this

appeal without further notice.

       In a letter dated October 26, 2018, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written
documentation appellant had been found entitled to proceed without payment of costs within ten

days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. On December 5 and December 17, 2018, we received written notification

from the district clerk that appellant had still not paid or made arrangements to pay for the clerk’s

record. We again notified appellant of the failure to pay for the record and cautioned appellant

that the appeal could be dismissed for want of prosecution. To date, appellant has not paid the

filing fee, provided the required documentation, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




181135F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 MICHAELA DODSWORTH, Appellant                    On Appeal from the 296th Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-01135-CV       V.                      Trial Court Cause No. 296-30023-2016.
                                                  Opinion delivered by Chief Justice Wright.
 MELISSA AND WESLEY TACKER,                       Justices Evans and Brown participating.
 AND TEXAS DEPARTMENT OF
 FAMILY AND PROTECTIVE
 SERVICES, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees MELISSA AND WESLEY TACKER, AND TEXAS
DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES recover their costs, if any, of
this appeal from appellant MICHAELA DODSWORTH.


Judgment entered December 31, 2018.




                                            –3–